              Case 1:19-cv-03127-VM Document 11-5 Filed 05/09/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
 EXCELSIA LEATHERWARE COMPANY,
                                      Plaintiff(s),
                                                                        19          3127       VM
                                                                             Civ.          (        )
                      - against -
                                                                       CLERK'S CERTIFICATE
 KENNETH HOROWITZ and BAG STUDIO,                                          OF DEFAULT

                                    Defendant(s),
-------------------------------------------------------------X

                     I, RUBY J. KRAJICK, Clerk of the United States District Court for

the Southern District of New York, do hereby certify that this action was commenced on
 April 8, 2019
                   with the filing of a summons and complaint, a copy of the summons and
                                          on April 10, 2019 and April 11, 2019,
complaint was served on defendant(s)
                        Defendant Bag Studio and by serving Defendant Horowitz at his
by personally serving place of business and completing service by mail                   ,
                                              April 11, 2019                  9, 10
and proof of service was therefore filed on                      , Doc. #(s)             .

I further certify that the docket entries indicate that the defendant(s) has not filed an

answer or otherwise moved with respect to the complaint herein. The default of the

defendant(s) is/are hereby noted.

Dated: New York, New York

                            , 20                                       RUBY J. KRAJICK
                                                                         Clerk of Court


                                                                 By: _________________________
                                                                           Deputy Clerk




SDNY W eb 8/1/2018
